Sanomedics International Holdings, Inc. 80 SW 8th St. Suite 2180 Miami FL 33130 305-433-7814 April 29, 2011 VIA EDGAR Via Federal Express Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street N.W. Washington, DC 20549-0305 Attn:Kevin L. Vaughn Re: Sanomedics International Holdings, Inc. (“Sanomedics” or “Registrant”) Form 10-K for the Fiscal Year Ended December 31, 2010 SEC Comment Letter datedApril 26, 2011 SEC File No.:000-54167 Gentlemen: To facilitate the review of the Form 10-K as filed on this date (the “Form 10-K”), we are replying to the Staff’s above-referenced Comment Letter in the same order in which the comments were presented. Item 9A.Controls and Procedures, page 32 1. We believe that the error discovered by management that led to the restatement of the Registrant's financial statements for the three and nine months ended September 30, 2010 was not caused by a breakdown of our disclosure controls but rather an incorrect estimate of future sales that was made by a relatively inexperienced management team. This reseller agreement was, at the time, the first such agreement entered into by the Company. The Company's procedures, as they relate to disclosure controls, includea thorough review of all new contracts by our outside counsel and an accounting review by the CFO. Item 8. Financial Statements and Supplementary Data Note 2. Summary of Significant Accounting Policies, Page F-6 Patents, page F-8 2. The Registrant follows the guidance of ASC 350-30-35-2 which states that the useful life of an intangible asset which has a probable future economic benefit should be amortized over the period in which the asset is expected to contribute directly or indirectly to the future cash flow of the entity.Therefore amortization begins when the product for which the patent relates is sent to the manufacturer for production. Very truly yours, /s/ Steven L. Relis Steven L. Relis, CFO
